FILED
                            NOT FOR PUBLICATION                             JUN 14 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN WITHEROW,                                   No. 08-16594

               Petitioner - Appellant,           D.C. No. 3:04-CV-00658-HDM

  v.
                                                 MEMORANDUM *
CRAIG FARWELL and NEVADA
ATTORNEY GENERAL,

               Respondents - Appellees.



                   Appeal from the United States District Court
                            for the District of Nevada
                  Howard D. McKibben, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Nevada state prisoner John Witherow appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 2253,1 and we affirm.

      Witherow contends that the district court erred by determining that he has no

federally recognized liberty interest in the application of good time credits to his

life sentence. Witherow’s due process rights were not violated because the state of

Nevada has not created a liberty interest in the application of good time credits to a

life sentence. See Hunt v. Warden, 903 P.2d 826, 827 (Nev. 1995); see also Wolff

v. McDonnell, 418 U.S. 539, 557 (1974). Thus, the Nevada Supreme Court’s order

rejecting this claim was neither contrary to, nor involved an unreasonable

application of, clearly established federal law as determined by the Supreme Court

of the United States. See 28 U.S.C. § 2254(d)(1).

      AFFIRMED.




      1
       We certify for appeal, on our own motion, the issue of whether the Nevada
Department of Corrections’ failure to deduct earned good time credits from
Witherow’s lifetime term of imprisonment violated due process.
                                           2                                    08-16594